Title: Thomas Jefferson to José Corrêa da Serra, 28 June 1815
From: Jefferson, Thomas
To: Corrêa da Serra, José


          Dear Sir Monticello  June 28. 15
          When I learned that you proposed to give a course of Botanical lectures in Philadelphia, I feared it would retard the promised visit to Monticello. on my return from Bedford however on the 4th inst. I recieved a letter from M. Dupont flattering me with the prospect that he and yourself would be with us so soon as my return should be known. I therefore in the instant wrote him of my return, and my hope of seeing you both shortly. I am still without that pleasure, but not without the hope. Europe has been a 2d time turned topsey-turvey since we were together, and so many strange things have happened there that I have lost my compass. as far as we can judge from appearances Bonaparte, from being a mere military Usurper, seems to have become the choice of his nation; and the allies, in their turn, the usurpers & spoliators of the European world. the right of nations to self government being my polar star, my partialities are steered by it, without asking whether it is a Bonaparte or an Alexander towards whom the helm is directed. believing that England has enough on her hands without us, and therefore has by this time settled the question of impressment with mr Adams, I look on this new conflict of the European gladiators, as from the higher forms of the Amphitheatre, wondering that Man, like the wild beasts of the forest, should permit himself to be led by his keeper into the Arena, the spectacle and sport of the lookers on. nor do I see the issue of this tragedy with the sanguine hopes of our friend M. Dupont. I fear, from the experience of the last 25. years that morals do not, of necessity, advance hand in hand with the sciences. these however are speculations which may be adjourned to our meeting at Monticello, where I will continue to hope that I may recieve you with our friend Dupont, and in the mean time repeat the assurances of my affectionate friendship and respect
          Th: Jefferson
        